Citation Nr: 1731088	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to February 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In February 2015, the Board reopened the claim and remanded it for additional development.  

Historically, an April 2003 rating decision denied the Veteran's initial claim of service connection for PTSD as the medical evidence did not show a diagnosis of PTSD.  He subsequently sought to reopen the claim, and rating decisions in July 2007, March 2009, and May 2010 continued the denial as such diagnosis was not shown.  

The Board notes that generally the scope of a claim of service connection for a specific psychiatric entity (here, PTSD) encompasses all psychiatric entities shown, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, prior final rating decisions separately denied service connection for psychiatric disabilities other than PTSD, and such other psychiatric disabilities are not the subject of the instant claim.  A July 2014 rating decision declined to reopen a claim of service connection for schizophrenia with anxiety, depression, and mood swings; the Veteran did not file a notice of disagreement with that rating decision, and that matter is not before the Board.  


FINDING OF FACT

The Veteran is not shown to have a diagnosis of PTSD.



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letter in March 2012; a VCAA notice defect is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2014 hearing, the undersigned discussed the evidence needed to substantiate a claim of service connection for PTSD, suggested evidence that could be submitted to substantiate the claim, and identified development to be completed.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded a VA PTSD examination in July 2012.  In February 2015, the Board remanded the claim for additional development, including specifically to allow the Veteran to submit or identify (for VA to obtain) additional records in support of his claim, and for an additional medical examination.  A March 2015 AOJ letter requested authorizations for records of additional psychiatric treatment (in particular any evaluations or treatment for the diagnosis of PTSD); the Veteran did not reply.  He was notified by letter of a March 2015 VA (fee-basis) examination; he refused to attend.  The Sioux Falls VA Health Care System (where he receives treatment) then contacted the Veteran via telephone to schedule an in-house examination, but he told the contacting VA employee to "shove it" and refused to attend any examination.  The AOJ's efforts to assist the Veteran have exceeded the ordinary measures mandated.  The duty to assist a claimant is not a one-way street, and in this case, the Veteran has failed to cooperate to the full extent in the development of his claim.  See Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  As the Veteran has twice failed (without presenting good cause) to report for examination scheduled in conjunction with the reopened claim, the Board must proceed with an adjudication of this matter based on the evidence in the record.  See 38 C.F.R. § 3.655(b).  VA's duty to assist is met.      
 
Legal Criteria
 
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service records show he served in Vietnam, and was awarded the Republic of Vietnam Gallantry Cross with Palm.  His STRs are silent for psychiatric complaints, treatment, or diagnosis.  On January 1974 service separation examination, psychiatric evaluation was normal.  

Postservice treatment records (including records obtained from SSA) show diagnoses of anti-social personality disorder (February 1976) and schizophrenia, paranoid type (April 1982).  Treatment records from the 1980's through the early 2000's show a continuing diagnosis of paranoid schizophrenia.  See July 1984 clinical record, July 1985 private medical statement, June 1987 SSA examination, September 1991, November 1992 VA General Medical examination, October 2002 clinical record, and April 2003 clinical record. 

On April 2007 VA general medical and aid & attendance/housebound examinations of the Veteran, the diagnoses were schizoaffective disorder, bipolar type, pathological gambling, alcohol dependence in full remission, and nicotine dependence.  An October 2007 VA mental health record notes diagnoses of schizoaffective disorder bipolar type, alcohol dependence in full sustained remission, and pathological gambling.

In May 2010, VA made a formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim of service connection for PTSD.

A June 13, 2011 VA mental health record (by a psychologist who had treated the Veteran "for several years") notes that the Veteran was seeking service connection for PTSD.  She noted that, "Although he makes many claims regarding issues for which he feels he should be [service connected], none of them has been substantiated."  The diagnosis was schizoaffective disorder, bipolar type.  She noted that, "When confronted with the idea that we do not believe [the Veteran] has PTSD, Veteran immediately stated, 'I'm not surprised.'"

An April 2012 VA mental health record notes a positive PTSD screen; however, the psychiatrist opined that "the symptoms of intrusive thoughts and nightmares sound quite infrequent and the being on guard and being detached sound more related to his psychotic disorder [schizoaffective disorder] than to the PTSD."   

On July 2012 VA PTSD examination of the Veteran, the diagnoses were paranoid schizophrenia, anxiety disorder not otherwise specified, polysubstance abuse in partial remission, and pathological gambling.  The examiner opined that while the Veteran has some symptoms of PTSD, he did not meet the diagnostic criteria for a diagnosis of PTSD.  He indicated that the Veteran's stressors would be adequate to support a diagnosis of PTSD, but again clarified that the Veteran does not meet the full criteria for a diagnosis of PTSD.  The examiner noted that the Veteran's STRs are silent for mention of PTSD and that he was not assigned a diagnosis of PTSD "by any of the psychiatrists he saw over the years."  

In February 2015, the Board remanded the claim to obtain updated private and VA treatment records, and for an examination to determine if the Veteran has a diagnosis of PTSD related to his service.  Notably, the record indicates that the Veteran was seen for private psychiatric treatment (at 5th Street Connection) at least twice a month, for several years.  See April 26, 2010 and March 26, 2013 VA clinical records.  However, he has not authorized VA to obtain records of the treatment.  As noted above, he has also failed to report for two scheduled examinations.   

Analysis

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a clinical diagnosis of PTSD.  See 38 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).    

The evidence does not show that the Veteran has, or at any time during the pendency of the instant claim has had, an unequivocal diagnosis of PTSD.  The Board acknowledges the Veteran's numerous statements in which he contends he has PTSD.  While he is competent to describe lay discernible psychiatric symptoms, he is not competent to establish by his own opinion that his symptoms observed reflect an underlying diagnosis of PTSD.  The diagnosis of a specific psychiatric disability (here, PTSD) is a complex medical question beyond the scope of general knowledge or lay observation; it requires medical training/expertise, particularly in light of the Veteran's diagnoses in the record of different psychiatric disabilities.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   He is a layperson, and does not cite to supporting medical opinion or medical treatise evidence.  

In February 2015 the Board remanded this matter for an examination to determine if the Veteran has a diagnosis of PTSD related to his service.  On two occasions, he failed (without good cause) to cooperate with VA's efforts to schedule an examination (in essence, indicating he would not appear), and the further development of critical medical evidence needed is therefore not possible.

Thus, the only competent medical evidence in the record regarding whether or not the Veteran has, or has had, a diagnosis of PTSD is in the July 2012 VA PTSD examination report, which notes that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.  The report is by a medical professional who is competent to provide it, and it is probative evidence regarding a diagnosis of PTSD.  As there is no competent evidence to the contrary, it is persuasive.  

In the absence of proof of a current diagnosis of PTSD, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. at 225; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  Because there is no competent evidence to the contrary, i.e. which shows a clinical diagnosis of PTSD, the Board finds the most probative (albeit not optimal) evidence is against the Veteran's claim.  Therefore, the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for PTSD is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


